MEMORANDUM OPINION
                                         No. 04-09-00623-CR

                                         The STATE of Texas,
                                              Appellant

                                                   v.

                                  Jose Adelso PINCHE-ALVAREZ,
                                               Appellee

                     From the 216th Judicial District Court, Kendall County, Texas
                                        Trial Court No. 4605
                            Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: February 3, 2010

DISMISSED

           The State has filed a motion to dismiss this appeal by withdrawing its notice of appeal.

The motion is granted and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).



                                                    PER CURIAM

DO NOT PUBLISH